                                                             Case 2:20-cv-03788-RGK-SK Document 35-1 Filed 07/10/20 Page 1 of 24 Page ID #:126



                                                                       1 Jeffrey B. Maltzman, CA Bar No. 131758
                                                                           Edgar R. Nield, CA Bar No. 135018
                                                                       2 Gabrielle De Santis Nield, CA Bar No. 110930
                                                                           Rafaela P. Castells, CA Bar No. 290828
                                                                       3 MALTZMAN & PARTNERS, P.A.
                                                                           681 Encinitas Boulevard, Suite 315
                                                                       4 Encinitas, CA 92024
                                                                           Telephone: (760) 942-9880
                                                                       5 Facsimile: (760) 942-9882
                                                                           jeffreym@maltzmanpartners.com
                                                                       6 edn@maltzmanpartners.com
                                                                           gabn@maltzmanpartners.com
                                                                       7 rafaelac@maltzmanpartners.com

                                                                       8
                                                                           Attorneys for Defendant, PRINCESS CRUISE LINES, LTD.
                                                                       9

                                                                      10                        UNITED STATES DISTRICT COURT
MALTZMAN & PARTNERS




                                                                      11                      CENTRAL DISTRICT OF CALIFORNIA
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 KRIS PARKER, TOM ROCHAT,                   CASE NO.: 2:20-CV-03788-RGK-SK
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                           JAMES BOLDEN, PAULETTE
                                                                      13
                                   ENCINITAS, CA 92024




                                                                           SCHMIDT, DEBORAH PRYOR-                  DEFENDANT PRINCESS CRUISE
                                                                      14   BRUNS, DENNIS BRUNS, DIANE               LINE LTD.’S MOTION TO DISMISS
                                                                           CASASSA-ZIMMERMAN, CHRIS
                                                                      15   GRADY, BELINDA DILL, JACK DILL,
                                                                           GUADALUPE MENDEZ, MACIELO
                                                                      16   SALAZAR, ISABELLE NG, TOM NG,            Date: August 17, 2020
                                                                           SHEILA PRYOR, JOE PRYOR, ROBIE           Time: 9:00 a.m.
                                                                      17                                            Judge: Hon. R. Gary Klausner
                                                                           ROWE, WILEY ROWE, LARRY
                                                                      18   SCHWINDT, CONNIE SCHWINDT,               Courtroom: 850
                                                                           MICHELLE SMITH, STEVEN SMITH,
                                                                      19   DONALD STAIR, EILEEN STAIR,              Magistrate: Hon. Steve Kim
                                                                           STELLA TORREZ, CINDY VAN                 Filed: 04/24/2020
                                                                      20   HORN, DAVID VAN HORN, DEBRA
                                                                      21   DALTON, MICHAEL DALTON,
                                                                           AURORA KIRBY, and MARIO BATZ,
                                                                      22
                                                                                       Plaintiffs,
                                                                      23 vs.

                                                                      24
                                                                           PRINCESS CRUISE LINES, LTD.,
                                                                      25
                                                                                       Defendant.
                                                                      26
                                                                      27

                                                                      28


                                                                           DEFENDANT’S MOTION TO DISMISS                              2:20-CV-03788-RGK-SK
                                                             Case 2:20-cv-03788-RGK-SK Document 35-1 Filed 07/10/20 Page 2 of 24 Page ID #:127



                                                                       1                                         TABLE OF CONTENTS
                                                                       2 I.      INTRODUCTION ............................................................................................. 1
                                                                       3 II.     LEGAL STANDARD ....................................................................................... 4
                                                                       4 III.    MEMORANDUM OF LAW ............................................................................ 4
                                                                       5         A.      Federal Maritime Law Applies to Plaintiffs’ Claims.............................. 5
                                                                       6         B.      Plaintiffs Cannot Recover for Emotional Distress Because They
                                                                                         Fail to Allege Facts Demonstrating They Were Within the Zone
                                                                       7                 of Danger for Contracting COVID-19 .................................................... 5
                                                                       8                 1.       To Recover for Emotional Distress Based on Exposure to
                                                                                                  a Disease, Plaintiffs Must Plausibly Allege That They
                                                                       9                          Contracted and Have Suffered Symptoms of That Disease ......... 6
                                                                      10                 2.       Plaintiffs’ Allegations Do Not Satisfy the Zone of Danger
                                                                                                  Test................................................................................................ 9
MALTZMAN & PARTNERS




                                                                      11
                                                                                         3.       Finding Plaintiffs’ Claims Sufficient Would Invite the
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12                          Exact Policy Consequences the Supreme Court Warned
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                                                  Against ........................................................................................ 13
                                                                      13
                                   ENCINITAS, CA 92024




                                                                                 C.      Plaintiffs’ Claims Also Fail Because They Do Not Allege That
                                                                      14                 Their Distress Has Caused a Non-Trivial Physical Injury.................... 14
                                                                      15         D.      Plaintiffs’ Nuisance Claim Fails ........................................................... 16
                                                                      16         E.      Plaintiffs’ Claims for Punitive Damages are Foreclosed as a
                                                                                         Matter of Law and Should be Dismissed or Stricken ........................... 17
                                                                      17
                                                                           IV.   CONCLUSION ............................................................................................... 20
                                                                      18

                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26
                                                                      27

                                                                      28

                                                                                                                                     i
                                                                           DEFENDANT’S MOTION TO DISMISS                                                                2:20-CV-03788-RGK-SK
                                                             Case 2:20-cv-03788-RGK-SK Document 35-1 Filed 07/10/20 Page 3 of 24 Page ID #:128



                                                                       1                                             TABLE OF AUTHORITIES
                                                                       2                                                     Cases
                                                                       3 Adamson v. Port of Bellingham, 907 F.3d 1122 (9th Cir. 2018)................................. 5

                                                                       4 Ainsworth v. Penrod Drilling Co., 972 F.2d 546 (5th Cir. 1992) ............................. 15

                                                                       5 Alisu Investments, Ltd. v. TriMas Corp., 2019 WL 856396 (C.D. Cal. Jan. 16, 2019)
                                                                                     ......................................................................................................................... 16
                                                                       6
                                                                           Ashcroft v. Iqbal, 556 U.S. 662 (2009).................................................................. 4, 10
                                                                       7
                                                                           Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007)........................................................ 4
                                                                       8
                                                                           Bonner v. Union Pac., 123 F. App’x 777 (9th Cir. 2005) ........................................... 9
                                                                       9
                                                                           Chaparro v. Carnival Corp., 693 F.3d 1333 (11th Cir. 2012) .................................... 8
                                                                      10
                                                                           Churchill v. F/V Fjord, 892 F.2d 763 (9th Cir. 1998) ............................................... 18
MALTZMAN & PARTNERS




                                                                      11
                                                                           Consolidated Rail Corp. v. Gottshall, 512 U.S. 532 (1994) ....... 2, 7, 8, 11, 12, 13, 17
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                           Crawford v. Nat'l R.R. Passenger Corp., 2015 WL 8023680 (D. Conn. Dec. 4, 2015)
                                                                      13        ......................................................................................................................... 10
                                   ENCINITAS, CA 92024




                                                                      14 CSX Transp., Inc. v. Hensley, 556 U.S. 838 (2009) .................................................... 9

                                                                      15 Duet v. Crosby Tugs, LLC, 2008 WL 5273688 (E.D. La. Dec. 16, 2008) ................ 14

                                                                      16 Dunn v. Hatch, 792 F. App’x 449 (9th Cir. 2019) .................................................... 18

                                                                      17 Ellenwood v. Exxon Shipping, 795 F. Supp. 31 (D. Me. 1992)................................. 15
                                                                                                                                   th
                                                                      18 Eslinger v. Celebrity Cruises, Inc., 772 Fed.Appx. 872 (11 Cir. 2019) .................. 19

                                                                      19 Exxon Shipping Co. v. Baker, 554 U.S. 471 (2008) .................................................. 20

                                                                      20 Exxon Valdez v. Exxon Mobil, 568 F.3d 1077 (9th Cir. 2009) .................................. 20

                                                                      21 Fulk v. Norfolk S. Ry. Co., 35 F. Supp. 3d 749 (M.D.N.C. 2014) ....................... 10, 12

                                                                      22 Goodrich v. Long Island Rail Rd. Co., 654 F.3d 190 (2d Cir. 2011) .................. 10, 17

                                                                      23 Hutton v. Norwegian Cruise Line Ltd., 144 F.Supp.2d 1325 (S.D. Fla. 2001) ......... 11

                                                                      24 In re Amtrak Sunset Ltd. Train Crash in Bayou Canot, Ala. on Sept. 22, 1993, 121
                                                                                    F.3d 1421 (11th Cir. 1997) .............................................................................. 18
                                                                      25
                                                                           In re Clearsky Shipping Corp., 2002 WL 31496659 (E.D. La. Nov. 7, 2002) ......... 11
                                                                      26
                                                                           Jerome B. Grubart, Inc. v. Great Lakes Dredge & Dock Co., 513 U.S. 527 (1995) .. 5
                                                                      27
                                                                           Martinez v. Bally’s Louisiana, Inc., 244 F.3d 474 (5th Cir. 2001) ........................... 14
                                                                      28

                                                                                                                                            ii
                                                                           DEFENDANT’S MOTION TO DISMISS                                                                         2:20-CV-03788-RGK-SK
                                                             Case 2:20-cv-03788-RGK-SK Document 35-1 Filed 07/10/20 Page 4 of 24 Page ID #:129



                                                                       1 Metro-North Commuter R. Co. v. Buckley, 521 U.S. 424 (1997)2, 4, 6, 7, 8, 9, 10,
                                                                                    11, 17
                                                                       2
                                                                           Miles v. Apex Marine Corp., 498 U.S. 19 (1986) ................................................ 18, 19
                                                                       3
                                                                           Naeyaert v. Kimberly-Clark Corp., 2018 WL 6380749 (C.D. Cal. Sept. 28, 2018) . 11
                                                                       4
                                                                           Negron v. Celebrity Cruises, Inc., 360 F. Supp. 3d 1358 (S.D. Fla. 2018)............. 2, 8
                                                                       5
                                                                           Norfolk & W. Ry. Co. v. Ayers, 538 U.S. 135 (2003) .................... 2, 6, 8, 9, 12, 13, 20
                                                                       6
                                                                           Sawyer Bros., Inc. v. Island Transporter, LLC, 887 F.3d 23 (1st Cir. 2018)............ 11
                                                                       7
                                                                           Shell Offshore Inc. v. Greenpeace, Inc., 2012 WL 1931537 (D. Alaska May 29,
                                                                       8         2012) ................................................................................................................ 16
                                                                       9 Simmons v Royal Caribbean Cruises, Ltd., 423 F. Supp.3d. 1350 (S.D. Fla 2019) . 19

                                                                      10 Smith v. A.C. & S., Inc., 843 F.2d 854 (5th Cir.1988) ................................................. 9
MALTZMAN & PARTNERS




                                                                      11 Smith v. Carnival Corp., 584 F. Supp. 2d 1343 (S.D. Fla. 2008) ............................... 9
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 Smith v. Union Pac. R.R. Co., 236 F.3d 1168 (10th Cir.2000) ........................... 12, 17
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 Stacy v. Rederiet Otto Danielsen, A.S., 609 F.3d 1033 (9th Cir. 2010) ...................... 8
                                   ENCINITAS, CA 92024




                                                                      14 Taghadomi v. United States, 401 F.3d 1080 (9th Cir. 2005) ...................................... 5

                                                                      15 Tassinari v. Key W. Water Tours, L.C., 480 F. Supp. 2d 1318 (S.D. Fla. 2007) 14, 15

                                                                      16 The Dutra Grp. v. Batterton, 139 S. Ct. 2275 (2019)........................ 14, 17, 18, 19, 20

                                                                      17 Unigard Sec. Ins. Co. v. Lakewood Eng’g & Mfg. Corp., 982 F.2d 363 (9th Cir.
                                                                                    1992) .................................................................................................................. 5
                                                                      18
                                                                           Williams v. Carnival Cruise Lines, Inc., 907 F. Supp. 403 (S.D. Fla. 1995) ...... 15, 16
                                                                      19
                                                                           Williams v. United States, 711 F.2d 893 (9th Cir.1983) ............................................. 5
                                                                      20
                                                                           Wyler v. Holland Am. Line-USA, Inc., 2002 WL 32098495 (W.D. Wash. Nov. 8,
                                                                      21        2002) ................................................................................................................ 14
                                                                      22
                                                                                                                                      Statutes
                                                                      23
                                                                           46 U.S.C. §30303....................................................................................................... 19
                                                                      24
                                                                                                                                        Rules
                                                                      25
                                                                           Fed. Rule Civ Pro 12(b)(6) ................................................................................ 4, 5, 17
                                                                      26
                                                                           Fed. Rule Civ Pro 12(f) ............................................................................................. 17
                                                                      27
                                                                           L.R. 7-3 ........................................................................................................................ 1
                                                                      28

                                                                                                                                           iii
                                                                           DEFENDANT’S MOTION TO DISMISS                                                                       2:20-CV-03788-RGK-SK
                                                             Case 2:20-cv-03788-RGK-SK Document 35-1 Filed 07/10/20 Page 5 of 24 Page ID #:130



                                                                       1         Defendant, PRINCESS CRUISE LINES, LTD. (hereafter “Defendant” or
                                                                       2 “PRINCESS”), hereby files this Motion to Dismiss the First Amended Complaint

                                                                       3 (De 34) filed by Plaintiffs herein.

                                                                       4         This motion is made following several conferences of counsel pursuant to
                                                                       5 L.R. 7-3 which took place on June 23, 2020, June 25, 2020 and June 26, 2020.

                                                                       6 I.      INTRODUCTION
                                                                       7         Plaintiffs ask this Court to recognize an unprecedented theory of liability for
                                                                       8 emotional distress, unmoored from any physical harm, that is squarely foreclosed by

                                                                       9 Supreme Court precedent. If accepted, Plaintiffs’ theory would open the door to

                                                                      10 open-ended liability for every business, school, church, and municipality across
MALTZMAN & PARTNERS




                                                                      11 America, stalling economic recovery in the wake of the COVID-19 pandemic and
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 complicating the ability of businesses to reopen. Consistent with Supreme Court and
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 Ninth Circuit precedent, this Court should reject Plaintiffs’ attempt to expand
                                   ENCINITAS, CA 92024




                                                                      14 emotional distress liability and dismiss the First Amended Complaint.

                                                                      15         Plaintiffs are among over 150 individuals who have filed nearly identical
                                                                      16 lawsuits against Defendant, each seeking one million dollars in compensatory

                                                                      17 damages for emotional distress based on their fear that they might have contracted

                                                                      18 COVID-19 during their cruise. Like dozens of virtually identical cases, these

                                                                      19 Plaintiffs embarked the Grand Princess cruise ship on February 21, 2020. (Am.

                                                                      20 Compl. ¶ 37.) Importantly, Plaintiffs do not claim they contracted COVID-19 or that

                                                                      21 they suffered any symptoms of COVID-19. Rather, Plaintiffs seek damages for

                                                                      22 emotional distress based solely on the fact that they were aboard the same 107,517

                                                                      23 ton cruise ship along with approximately 3,700 other passengers and crew, some of

                                                                      24 whom could have interacted with individuals from the preceding cruise who were

                                                                      25 later diagnosed with COVID-19 after their cruise ended. (Am. Compl. ¶¶ 40-42.)

                                                                      26 Plaintiffs claim, without explanation, that merely by virtue of being on the same
                                                                      27 cruise ship with some individuals that were on the prior cruise, they were at “actual

                                                                      28 risk of immediate physical injury.” (Am. Compl. ¶ 43.) While evidence will

                                                                                                                    1
                                                                           DEFENDANT’S MOTION TO DISMISS                                   2:20-CV-03788-RGK-SK
                                                             Case 2:20-cv-03788-RGK-SK Document 35-1 Filed 07/10/20 Page 6 of 24 Page ID #:131



                                                                       1 ultimately show that Plaintiffs’ factual allegations against PRINCESS are inaccurate

                                                                       2 and misleading, even accepting Plaintiffs’ allegations as true for the purposes of

                                                                       3 considering this Motion to Dismiss, the First Amended Complaint makes clear that

                                                                       4 Plaintiffs’ claims fail as a matter of law.

                                                                       5         The Supreme Court has squarely held that a plaintiff cannot recover for
                                                                       6 emotional distress stemming from potential exposure to a disease “unless, and until,

                                                                       7 he manifests symptoms of a disease.” Metro-North Commuter R. Co. v. Buckley,

                                                                       8 521 U.S. 424, 427 (1997). This rule applies to claims of emotional distress brought

                                                                       9 under federal maritime law. Negron v. Celebrity Cruises, Inc., 360 F. Supp. 3d 1358

                                                                      10 (S.D. Fla. 2018). Supreme Court precedent thus requires dismissal here, because
MALTZMAN & PARTNERS




                                                                      11 Plaintiffs do not (and cannot) plausibly claim that they either contracted COVID-19
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 or had sufficient symptoms of disease to establish they had contracted the virus as a
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 result of Defendant’s conduct.
                                   ENCINITAS, CA 92024




                                                                      14         The Supreme Court has consistently reaffirmed this rule precisely to avoid the
                                                                      15 oppressive societal costs that would occur if claims like Plaintiffs’ could go forward.

                                                                      16 As the Court has explained, “contacts, even extensive contacts,” with potential

                                                                      17 carriers of diseases “are common.” Metro-North, 521 U.S. at 434. And unlike with

                                                                      18 physical injury, “there are no necessary finite limits on the number of persons who

                                                                      19 might suffer emotional injury” as a result of fear of contracting an illness.

                                                                      20 Consolidated Rail Corp. v. Gottshall, 512 U.S. 532, 546 (1994). If anyone

                                                                      21 potentially exposed to a contagion could obtain damages for emotional distress,

                                                                      22 “[t]he large number of those exposed and the uncertainties that may surround

                                                                      23 recovery” would prompt a “flood” of lawsuits, Metro-North, 521 U.S. at 434, and

                                                                      24 would lead to “the very real possibility of nearly infinite and unpredictable liability

                                                                      25 for defendants.” Norfolk & W. Ry. Co. v. Ayers, 538 U.S. 135, 146 (2003).

                                                                      26         With the COVID-19 pandemic, a “flood” has already begun. In just its first
                                                                      27 few months, over 30 cases have already been filed just from this one cruise ship,

                                                                      28 with similar cases filed relating to passengers on other cruises and other vessels.

                                                                                                                       2
                                                                           DEFENDANT’S MOTION TO DISMISS                                   2:20-CV-03788-RGK-SK
                                                             Case 2:20-cv-03788-RGK-SK Document 35-1 Filed 07/10/20 Page 7 of 24 Page ID #:132



                                                                       1 And there is no reason to think the flood will abate. As of the date of filing this

                                                                       2 brief, over 3 million cases of COVID-19 have been confirmed in the United States

                                                                       3 alone and nearly 12 million cases worldwide.1 Thousands of schools, nursing

                                                                       4 homes, shopping centers, summer camps, stadiums, parks, and businesses across

                                                                       5 America have inevitably had cases on their premises. If Plaintiffs’ theory of liability

                                                                       6 succeeds, then all of the millions of individuals who passed through those venues

                                                                       7 can similarly claim to have suffered emotional distress if they learn that another

                                                                       8 person who was later diagnosed with COVID-19 was present. Straightforward

                                                                       9 application of the Supreme Court’s rules governing these fear of disease claims will

                                                                      10 prevent the cataclysmic result of allowing open-ended liability for all of these
MALTZMAN & PARTNERS




                                                                      11 venues.
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12         There is a second, independent barrier to Plaintiffs’ claims: In addition to
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 requiring that a plaintiff contract the disease or at least show sufficient symptoms to
                                   ENCINITAS, CA 92024




                                                                      14 suggest the plaintiff has contracted the disease, courts further require that the

                                                                      15 plaintiff’s fear must give rise to serious physical consequences before emotional

                                                                      16 distress damages can be recovered. Mere anxiety or fear about their health, as is

                                                                      17 alleged by Plaintiffs, is legally insufficient to support a claim for emotional distress

                                                                      18 in a fear of illness case. Just as Plaintiffs here do not claim a confirmed diagnosis of

                                                                      19 COVID-19, nor symptoms suggesting they actually contracted the virus, they did

                                                                      20 not suffer (nor do they allege to have suffered) the requisite serious physical

                                                                      21 consequences stemming from their alleged emotional distress. Additionally,

                                                                      22 Plaintiffs’ nuisance claim fails and their request for punitive damages is flatly

                                                                      23 insufficient under the strict standards governing punitive damages in maritime

                                                                      24 claims.

                                                                      25         Plaintiffs’ claims threaten the ability of businesses to reopen and for the
                                                                      26 economy to resume. If individuals in Plaintiffs’ situation can recover, businesses,
                                                                      27
                                                                           1
                                                                          See Coronavirus Disease 2019 (COVID-19), Cases in the U.S., Centers for Disease Control and
                                                                      28 Prevention, https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html.

                                                                                                                       3
                                                                           DEFENDANT’S MOTION TO DISMISS                                       2:20-CV-03788-RGK-SK
                                                             Case 2:20-cv-03788-RGK-SK Document 35-1 Filed 07/10/20 Page 8 of 24 Page ID #:133



                                                                       1 school, churches and other venues across America will be forced to keep their doors

                                                                       2 closed long after state stay-at-home orders are lifted, lest they risk crushing liability

                                                                       3 to each and every one of their invitees for emotional distress, based on the mere

                                                                       4 possibility of infection, because some employee or other current or past customer of

                                                                       5 the business was later discovered to have the virus. The likelihood of endless

                                                                       6 liability for every business, church, school and other venue in America under

                                                                       7 Plaintiffs’ expansive theory is even more likely in the context of COVID-19, which

                                                                       8 is now known to be transmitted by asymptomatic individuals which no defendant

                                                                       9 could realistically detect with current testing limitations. The Supreme Court’s

                                                                      10 limits on emotional distress for fear of disease claims are intended to avoid exactly
MALTZMAN & PARTNERS




                                                                      11 that result, and a straightforward application of those limits here mandates dismissal.
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 II.     LEGAL STANDARD
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13         To survive a Rule 12(b)(6) motion, a complaint must allege “enough facts to
                                   ENCINITAS, CA 92024




                                                                      14 state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

                                                                      15 U.S. 544, 570 (2007). “Factual allegations must be enough to raise a right to relief

                                                                      16 above the speculative level, … on the assumption that all the allegations in the

                                                                      17 complaint are true (even if doubtful in fact).” Id. at 555 (citations omitted). “The

                                                                      18 plausibility standard “asks for more than a sheer possibility that a defendant has

                                                                      19 acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A pleading that

                                                                      20 offers labels and conclusions or a formulaic recitation of the elements of a cause of

                                                                      21 action will not do.” Id.

                                                                      22 III.    MEMORANDUM OF LAW
                                                                      23         Recognizing the potential for widespread liability in fear-of-disease cases,
                                                                      24 courts apply two strict limits on such cases. First, the Supreme Court has held that a

                                                                      25 plaintiff cannot recover for emotional distress stemming from alleged exposure to an

                                                                      26 illness “unless, and until, he has symptoms of a disease.” Metro-North, 521 U.S. at
                                                                      27 426-27. Second, courts independently require that a plaintiff plausibly allege serious

                                                                      28 physical manifestations of their purported emotional distress. Plaintiffs have not

                                                                                                                     4
                                                                           DEFENDANT’S MOTION TO DISMISS                                    2:20-CV-03788-RGK-SK
                                                             Case 2:20-cv-03788-RGK-SK Document 35-1 Filed 07/10/20 Page 9 of 24 Page ID #:134



                                                                       1 plausibly alleged either symptoms or a physical manifestation of their distress, and

                                                                       2 thus their case must be dismissed under Rule 12(b)(6). Even if Plaintiffs’ claims

                                                                       3 survive, their First Amended Complaint should be dismissed based on its failure to

                                                                       4 allege any facts showing Plaintiffs ever came into actual contract with the virus,

                                                                       5 Plaintiffs fail to state a nuisance claim and their request for punitive damages should

                                                                       6 be dismissed or stricken.

                                                                       7       A. Federal Maritime Law Applies to Plaintiffs’ Claims
                                                                       8         As Plaintiffs acknowledge by invoking this Court’s maritime jurisdiction and
                                                                       9 stating that the case “involves a maritime tort” (Am. Compl. ¶ 34), Federal maritime

                                                                      10 law applies to Plaintiffs’ claims.2 Maritime law applies when “(1) the alleged wrong
MALTZMAN & PARTNERS




                                                                      11 occurred on or over navigable waters, and (2) the wrong bears a significant
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 relationship to traditional maritime activity.” Williams v. United States, 711 F.2d
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 893, 896 (9th Cir.1983). “‘[V]irtually every activity involving a vessel on navigable
                                   ENCINITAS, CA 92024




                                                                      14 waters” is      a “traditional maritime activity sufficient to invoke maritime
                                                                      15 jurisdiction.’” See Taghadomi v. United States, 401 F.3d 1080, 1087 (9th Cir. 2005)

                                                                      16 ((quoting Jerome B. Grubart, Inc. v. Great Lakes Dredge & Dock Co., 513 U.S.

                                                                      17 527, 542 (1995))). And when a case falls within a court’s maritime jurisdiction,

                                                                      18 “[s]ubstantive maritime law”—not state law—“controls the claim, ‘whatever the

                                                                      19 forum or asserted basis of jurisdiction.’ ” Adamson v. Port of Bellingham, 907 F.3d

                                                                      20 1122, 1125-26 (9th Cir. 2018) (quoting Unigard Sec. Ins. Co. v. Lakewood Eng’g &

                                                                      21 Mfg. Corp., 982 F.2d 363, 366 n.1 (9th Cir. 1992)).

                                                                      22       B. Plaintiffs Cannot Recover for Emotional Distress Because They Fail to
                                                                      23          Allege Facts Demonstrating They Were Within the Zone of Danger for
                                                                                  Contracting COVID-19
                                                                      24
                                                                                 Under well-established principles that govern emotional distress claims
                                                                      25
                                                                           brought under federal maritime jurisdiction, Plaintiffs’ claims should be dismissed.
                                                                      26
                                                                      27   2
                                                                            Plaintiffs’ Passage Contract applicable to their voyage similarly invokes maritime law. See,
                                                                      28 https://www.princess.com/legal/passage_contract/plc.html at Section 1.

                                                                                                                        5
                                                                           DEFENDANT’S MOTION TO DISMISS                                         2:20-CV-03788-RGK-SK
                                                      Case 2:20-cv-03788-RGK-SK Document 35-1 Filed 07/10/20 Page 10 of 24 Page ID #:135



                                                                       1         1. To Recover for Emotional Distress Based on Exposure to a Disease,
                                                                       2            Plaintiffs Must Plausibly Allege That They Contracted and Have
                                                                                    Suffered Symptoms of That Disease
                                                                       3

                                                                       4         The Supreme Court has “sharply circumscribed” recovery under federal law
                                                                       5 for “stand-alone emotional distress claims”—i.e., claims of emotional harm that are

                                                                       6 not “brought on by a physical injury or disease”—by requiring that the plaintiff be

                                                                       7 within the “zone of danger” of defendant’s allegedly negligent conduct. Ayers, 538

                                                                       8 U.S. at 147 (2003). The Supreme Court’s zone of danger test “confines recovery for

                                                                       9 stand-alone emotional distress claims to plaintiffs who: (1) ‘sustain a physical

                                                                      10 impact as a result of a defendant's negligent conduct’; or (2) ‘are placed in

                                                                      11 immediate risk of physical harm by that conduct’—that is, those who escaped
MALTZMAN & PARTNERS
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 instant physical harm, but were ‘within the zone of danger of physical impact.’” Id.
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 at 146 (emphasis added).
                                   ENCINITAS, CA 92024




                                                                      14         In Metro-North, the Supreme Court set forth a more specific, categorical
                                                                      15 version of the zone of danger test that governs claims of emotional distress based on

                                                                      16 alleged negligent exposure to a disease. Under Metro-North, a plaintiff alleging

                                                                      17 emotional distress from such exposure “cannot recover unless, and until, he

                                                                      18 manifests symptoms of a disease.” 521 U.S. at 426-27. In other words, there is no

                                                                      19 liability for emotional distress from fear of contracting a disease unless the plaintiff

                                                                      20 either has been diagnosed with the disease or at least has sufficient symptoms to

                                                                      21 suggest they have the illness.

                                                                      22         The Supreme Court has since reaffirmed Metro-North’s categorical rule,
                                                                      23 explaining in Ayers that “emotional distress damages may not be recovered” by

                                                                      24 “disease-free” plaintiffs. 538 U.S. at 141. The Court specifically “decline[d] to blur,

                                                                      25 blend, or reconfigure” the “clear line” between “disease-free” plaintiffs, who cannot

                                                                      26 recover, and those “who suffer from a disease,” who can recover under certain
                                                                      27 conditions. Id.; see also id. at 146 (explaining that because the plaintiff in Metro-

                                                                      28 North “had a clean bill of health,” the Court “rejected his entire claim for relief”).

                                                                                                                     6
                                                                           DEFENDANT’S MOTION TO DISMISS                                   2:20-CV-03788-RGK-SK
                                                      Case 2:20-cv-03788-RGK-SK Document 35-1 Filed 07/10/20 Page 11 of 24 Page ID #:136



                                                                       1 The Court has also made clear that its rule applies not just to claims based on

                                                                       2 exposure to toxins like asbestos, but to any claim based on alleged exposure to a

                                                                       3 potential source of disease—specifically including “germ-laden air.” Metro-North,

                                                                       4 521 U.S. at 437.

                                                                       5         By contrast, mere exposure to a contagion—even a significant and substantial
                                                                       6 exposure—is insufficient to establish someone is within the required “zone of

                                                                       7 danger,” under either the “physical impact” prong or the “immediate risk of physical

                                                                       8 harm” prong. In Metro-North, the plaintiff’s employer had negligently exposed him

                                                                       9 to a “massive” and “tangible” amount of asbestos, placing him in direct, close

                                                                      10 contact with asbestos for about an hour a day over a three-year period as he removed
MALTZMAN & PARTNERS




                                                                      11 asbestos from pipes, often “covering himself with insulation dust that contained
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 asbestos.” Id. at 427. The plaintiff feared that this intense prolonged exposure to
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 asbestos increased his chances of dying from cancer and the plaintiff introduced
                                   ENCINITAS, CA 92024




                                                                      14 expert testimony supporting that his risk of cancer had in fact increased. Id. The

                                                                      15 Supreme Court nonetheless held that the plaintiff could not recover for emotional

                                                                      16 distress since he did not ultimately contract cancer, holding that his exposure to the

                                                                      17 disease-causing substance alone was insufficient to establish emotional distress

                                                                      18 liability for fear of contracting a disease. Id. at 430 (quoting Gottshall, 512 U.S. at

                                                                      19 547-48). The Court explained that if “a simple (though extensive) contact with a

                                                                      20 carcinogenic substance” were sufficient to permit recovery, it would not “offer

                                                                      21 much help in separating valid from invalid emotional distress claims.” Id. at 434.

                                                                      22 “Judges would be forced to make highly subjective determinations concerning the

                                                                      23 authenticity of claims for emotional injury, which are far less susceptible to

                                                                      24 objective medical proof than are their physical counterparts.” Gottshall, 512 U.S. at

                                                                      25 552.

                                                                      26         In imposing these strict limits on emotional distress claims, the Supreme
                                                                      27 Court contrasted claims where a plaintiff alleges emotional harm “brought on by a

                                                                      28 physical injury[] or disease,” which are not subject to the same zone of danger

                                                                                                                    7
                                                                           DEFENDANT’S MOTION TO DISMISS                                   2:20-CV-03788-RGK-SK
                                                      Case 2:20-cv-03788-RGK-SK Document 35-1 Filed 07/10/20 Page 12 of 24 Page ID #:137



                                                                       1 restriction. Ayers, 538 U.S. at 147-48. For example, a plaintiff who has contracted

                                                                       2 asbestosis after asbestos exposure can “seek compensation for fear of cancer as an

                                                                       3 element of his asbestosis-related pain and suffering damages.” Id. at 158. But the

                                                                       4 same plaintiff who was exposed to asbestos and who did not contract asbestosis

                                                                       5 cannot.

                                                                       6         The Supreme Court adopted the strict zone of danger test specifically to avoid
                                                                       7 the “uncabined recognition of claims for negligently inflicted emotional distress,”

                                                                       8 which would “hol[d] out the very real possibility of nearly infinite and unpredictable

                                                                       9 liability for defendants.” Ayers, 538 U.S. at 146 (2003) (quoting Gottshall, 512 U.S.

                                                                      10 at 546). And although the Supreme Court decisions developing the zone of danger
MALTZMAN & PARTNERS




                                                                      11 test arose in the context of the Federal Employers’ Liability Act (FELA), the Ninth
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 Circuit has expressly held that the test governs all emotional distress claims,
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 including those arising under federal maritime law.         See Stacy v. Rederiet Otto
                                   ENCINITAS, CA 92024




                                                                      14 Danielsen, A.S., 609 F.3d 1033, 1035 (9th Cir. 2010); see also, e.g., Chaparro v.

                                                                      15 Carnival Corp., 693 F.3d 1333, 1337-38 (11th Cir. 2012) (per curiam) (“federal

                                                                      16 maritime law has adopted ... the ‘zone of danger’ test”).

                                                                      17         Indeed, courts apply Metro-North specifically to dismiss cruise line passenger
                                                                      18 lawsuits. For instance, in Negron v. Celebrity Cruises, Inc., 360 F. Supp. 3d 1358

                                                                      19 (S.D. Fla. 2018), a passenger and her family were disembarked to a hospital in

                                                                      20 Barbados and claimed that, while at the hospital, they were exposed to Ebola virus.

                                                                      21 Id. at 1360. The passengers were not allowed to return to the ship, which they claim

                                                                      22 added to their anxiety and they filed suit for “severe psychological damages,

                                                                      23 emotional distress, much personal discomfort, uncertainty, fear and lack of safety,”

                                                                      24 and “undue expenses and costs.” Id. Applying Metro-North, the Court dismissed

                                                                      25 their claim, holding the passengers cannot recover for emotional harm when they

                                                                      26 “do not specify any physical harm for which they seek recovery” and there were “no
                                                                      27 plausible allegations that the Plaintiffs sustained a ‘physical impact’ merely by

                                                                      28 being sent to a hospital” which had Ebola-infected patients in the same hospital. Id.

                                                                                                                    8
                                                                           DEFENDANT’S MOTION TO DISMISS                                    2:20-CV-03788-RGK-SK
                                                      Case 2:20-cv-03788-RGK-SK Document 35-1 Filed 07/10/20 Page 13 of 24 Page ID #:138



                                                                       1 at 1362.

                                                                       2          2. Plaintiffs’ Allegations Do Not Satisfy the Zone of Danger Test
                                                                       3          The hard-and-fast rule from Metro-North, precluding a plaintiff’s recovery for
                                                                       4 emotional distress claims “unless, and until, he manifests symptoms of a disease,”

                                                                       5 requires dismissal of this action. 521 U.S. at 427.

                                                                       6          Plaintiffs do not allege that they contracted COVID-19 as a result of exposure
                                                                       7 on the Grand Princess. Nor do they allege any symptoms. Indeed, they do not (and

                                                                       8 cannot) allege that they ever came into close contact with the disease aboard the ship

                                                                       9 such that they faced a probability of contracting it. Rather, Plaintiffs allege only that

                                                                      10 other passengers on their vessel were exposed to passengers who previously had
MALTZMAN & PARTNERS




                                                                      11 disembarked the ship and were later confirmed to be infected with COVID-19.
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 Specifically, they state that “at least two passengers” who disembarked from the
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 previous cruise “had symptoms of the coronavirus,” and that “sixty two passengers
                                   ENCINITAS, CA 92024




                                                                      14 on board the Plaintiffs’ cruise … were exposed to the passengers that were

                                                                      15 confirmed to be infected...” (Am. Compl. ¶¶ 41-42.) That is nowhere near sufficient

                                                                      16 under Metro-North, which, again, squarely holds that a plaintiff cannot recover

                                                                      17 “unless, and until, he manifests symptoms of a disease.” 521 U.S. at 427.3

                                                                      18          Even setting aside Metro-North’s categorical rule that requires a diagnosis or
                                                                      19 symptoms of a disease as a threshold to recovery, Plaintiffs still would not have

                                                                      20 stated a claim under the zone of danger test. Federal courts routinely dismiss

                                                                      21 emotional distress claims when the plaintiff has not plausibly alleged that he

                                                                      22 actually suffered a physical impact or faced an imminent threat of physical harm.

                                                                      23 See, e.g., Bonner v. Union Pac., 123 F. App’x 777, 778 (9th Cir. 2005); Smith v.

                                                                      24 Carnival Corp., 584 F. Supp. 2d 1343, 1355 (S.D. Fla. 2008); Crawford v. Nat'l

                                                                      25
                                                                           3
                                                                      26  Even if Plaintiffs had alleged symptoms, they would still face an independent bar to show that
                                                                         their fear of contracting COVID-19 was “genuine and serious”—something beyond “general
                                                                      27 concern for [one’s] future health.” Ayers, 538 U.S. at 157-58 (quoting Smith v. A.C. & S., Inc., 843
                                                                         F.2d 854, 859 (5th Cir.1988)); see CSX Transp., Inc. v. Hensley, 556 U.S. 838 (2009) (plaintiffs
                                                                      28 seeking fear-of-disease damages “must satisfy a high standard in order to obtain them”).

                                                                                                                           9
                                                                           DEFENDANT’S MOTION TO DISMISS                                             2:20-CV-03788-RGK-SK
                                                      Case 2:20-cv-03788-RGK-SK Document 35-1 Filed 07/10/20 Page 14 of 24 Page ID #:139



                                                                       1 R.R. Passenger Corp., No. 3:15-CV-131 (JBA), 2015 WL 8023680, at *12 (D.

                                                                       2 Conn. Dec. 4, 2015); Fulk v. Norfolk S. Ry. Co., 35 F. Supp. 3d 749, 759 (M.D.N.C.

                                                                       3 2014); see also, e.g., Goodrich v. Long Island Rail Rd. Co., 654 F.3d 190, 199 (2d

                                                                       4 Cir. 2011) (affirming dismissal of IIED claim where no allegation that plaintiff was

                                                                       5 in zone of danger). Plaintiffs clearly have not claimed any “physical impact”; again,

                                                                       6 it is black-letter law that an exposure to a source of disease is not a “physical

                                                                       7 impact” under Supreme Court precedent. Metro-North, 521 U.S. at 430.

                                                                       8            Nor have Plaintiffs plausibly alleged an “immediate risk of physical harm.”
                                                                       9 Plaintiffs’ bare assertion that they “are at actual risk of immediate physical injury,”

                                                                      10 is precisely the sort of “[t]hreadbare recital [] of the elements of a cause of action”
MALTZMAN & PARTNERS




                                                                      11 that cannot defeat a motion to dismiss. Ashcroft v. Iqbal, (2009) 556 U.S. 662, 678.
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 And even if mere exposure could create an “actual risk” under the zone of danger
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 test—and it cannot—Plaintiffs do not allege how, when or where they were actually
                                   ENCINITAS, CA 92024




                                                                      14 exposed to COVID-19. Plaintiffs conspicuously fail to assert that they came into

                                                                      15 direct contact with any passengers or crew who had COVID-19 while onboard the

                                                                      16 ship, and instead assert only that there were other passengers somewhere aboard the

                                                                      17 ship—one with thousands of passengers and crew—who had come into contact with

                                                                      18 people who were later discovered to be infected. Plaintiffs’ First Amended

                                                                      19 Complaint alleges no potential route of transmission.

                                                                      20            To put this in perspective, there are 649 cities in California with populations
                                                                      21 smaller than the 3,700-person population of the Grand Princess.4 If Plaintiffs’

                                                                      22 allegation that merely being in the same population of 3,700 people is sufficient to

                                                                      23 satisfy the zone of danger requirement, then anyone who lived in any of those 649

                                                                      24 cities could become subject to emotional distress liability whenever they invited

                                                                      25 anyone onto their premises if it was later discovered someone else in the town had

                                                                      26 COVID-19.
                                                                      27
                                                                           4
                                                                      28       https://www.california-demographics.com/cities_by_population

                                                                                                                          10
                                                                           DEFENDANT’S MOTION TO DISMISS                                      2:20-CV-03788-RGK-SK
                                                      Case 2:20-cv-03788-RGK-SK Document 35-1 Filed 07/10/20 Page 15 of 24 Page ID #:140



                                                                       1         Plaintiffs’ failure to allege direct exposure makes their claim doubly deficient
                                                                       2 under Metro-North. The plaintiff in Metro-North had been consistently and

                                                                       3 intensely exposed to asbestos daily basis for a three-year period, and still the Court

                                                                       4 foreclosed recovery. Metro-North, 521 U.S. at 427. Plaintiffs allege nothing of the

                                                                       5 sort here.

                                                                       6         Moreover, now that the window of potentially contracting COVID-19 has
                                                                       7 long passed, Plaintiffs’ claim must fail under the widely accepted, independent rule

                                                                       8 that if “at the time the court reviews a claim, a plaintiff who no longer fears

                                                                       9 contracting the disease or that risk, may not pursue a claim for emotional distress

                                                                      10 based on the earlier fear.” Naeyaert v. Kimberly-Clark Corp., 2018 WL 6380749, at
MALTZMAN & PARTNERS




                                                                      11 *8 (C.D. Cal. Sept. 28, 2018). This rule, consistent with the zone of danger test,
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 ensures that only those whose fears actually manifest in the form of an actual
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 diagnosis can recover, in the interest of preventing a “flood” of cases inherently
                                   ENCINITAS, CA 92024




                                                                      14 “less susceptible to objective medical proof than are their physical counterparts.”

                                                                      15 Gottshall, 512 U.S. at 552.

                                                                      16         Cases that do find an immediate risk of harm provide a helpful contrast to
                                                                      17 Plaintiffs’ inadequate claims here. These cases involve “threatened physical contact

                                                                      18 that caused, or might have caused, immediate traumatic harm.” Metro-North, 521

                                                                      19 U.S. at 430 (emphasis added) (collecting cases); see, e.g., Stacy, 609 F.3d at 1035

                                                                      20 (freighter nearly struck plaintiff’s vessel and then struck another ship, killing its

                                                                      21 captain); Sawyer Bros., Inc. v. Island Transporter, LLC, 887 F.3d 23, 39 (1st Cir.

                                                                      22 2018) (plaintiffs were aboard ferry that nearly capsized); In re Clearsky Shipping

                                                                      23 Corp., No. Civ. 96-4099, 2002 WL 31496659, *1 (E.D. La. Nov. 7, 2002) (plaintiff

                                                                      24 was aboard a docked casino boat as a vessel collided with nearby wharf); Hutton v.

                                                                      25 Norwegian Cruise Line Ltd., 144 F.Supp.2d 1325 (S.D. Fla. 2001) (plaintiffs aboard

                                                                      26 ship that collided with another vessel). Courts’ consistent focus on near-miss
                                                                      27 collisions is unsurprising. The Supreme Court in adopting the zone of danger test

                                                                      28 emphasized that it would allow recovery for “emotional injury caused by the

                                                                                                                    11
                                                                           DEFENDANT’S MOTION TO DISMISS                                    2:20-CV-03788-RGK-SK
                                                      Case 2:20-cv-03788-RGK-SK Document 35-1 Filed 07/10/20 Page 16 of 24 Page ID #:141



                                                                       1 apprehension of physical impact.” Gottshall, 512 U.S. at 556. (emphasis added).

                                                                       2 And in subsequently describing the test, it has equated being “placed in immediate

                                                                       3 risk of physical harm” with “escap[ing] instant physical harm.” Ayers, 538 U.S. at

                                                                       4 146. Expanding the category of “immediate risk” claims to cover alleged exposure

                                                                       5 to a communicable disease which the Plaintiff did not contract would be

                                                                       6 unprecedented.

                                                                       7         Because Plaintiffs were not within the zone of danger under Metro-North,
                                                                       8 their allegations of emotional distress, no matter how severe, are insufficient to

                                                                       9 survive a Motion to Dismiss. In Gottshall, one of the plaintiffs had suffered

                                                                      10 “insomnia, headaches, depression, and weight loss,” followed by a “nervous
MALTZMAN & PARTNERS




                                                                      11 breakdown.” 512 U.S. at 539. The other had experienced “nausea, insomnia, cold
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 sweats, and repetitive nightmares,” plus weight loss, anxiety, and suicidal ideations.
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 Id. at 536-37. The Supreme Court held that even these significant emotional injuries
                                   ENCINITAS, CA 92024




                                                                      14 were not compensable because they did not stem from either a physical impact or a

                                                                      15 near-miss physical impact—i.e., neither plaintiff was in the zone of danger. Indeed,

                                                                      16 even extremely grave physical results cannot be redressed unless the plaintiff was in

                                                                      17 the zone of danger. Fulk v. Norfolk S. Ry. Co., 35 F. Supp. 3d 749, 757 (M.D.N.C.

                                                                      18 2014) (no recovery for “self-inflicted gunshot wound” because plaintiff was never in

                                                                      19 zone of danger).

                                                                      20         Plaintiffs’ allegations of gross negligence are similarly barred by the Supreme
                                                                      21 Court’s analysis. Metro-North’s zone of danger test governs all species of tort

                                                                      22 claims seeking emotional distress, whether or not styled as claims of “negligent

                                                                      23 infliction of emotional distress.” See Smith v. Union Pac. R.R. Co., 236 F.3d 1168,

                                                                      24 1171 (10th Cir.2000) (Metro-North and Gottshall “focused on whether emotional

                                                                      25 injuries were generally compensable under FELA, rather than upon the specific

                                                                      26 cause of action.”); Fulk v. Norfolk S. Ry. Co., 35 F. Supp. 3d 749, 755 (M.D.N.C.
                                                                      27 2014) (“Federal courts have consistently applied the zone of danger test to all stand-

                                                                      28 alone emotional distress claims.”).

                                                                                                                    12
                                                                           DEFENDANT’S MOTION TO DISMISS                                   2:20-CV-03788-RGK-SK
                                                      Case 2:20-cv-03788-RGK-SK Document 35-1 Filed 07/10/20 Page 17 of 24 Page ID #:142



                                                                       1         3. Finding Plaintiffs’ Claims Sufficient Would Invite the Exact Policy
                                                                       2            Consequences the Supreme Court Warned Against

                                                                       3         COVID-19 is now known to be a pandemic, is widespread and can be
                                                                       4 transmitted through airborne droplets. Many of its carriers can be pre-symptomatic

                                                                       5 or asymptomatic, thereby not exhibiting any symptoms.5 If a plaintiff can recover

                                                                       6 for emotional distress based on a fear of exposure to a widespread disease like

                                                                       7 COVID-19, there will be no limit on who can recover in the wake of the pandemic.

                                                                       8 Any business, school, church or other venue alleged to have opened its doors a day

                                                                       9 too soon could be open to claims of negligence by anyone who stepped inside and

                                                                      10 afterward fears they may have come into contact with a source of COVID-19. This
MALTZMAN & PARTNERS




                                                                      11 concern is even more significant in relation to a widespread and often undetectable
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 disease like COVID-19 which has infected more than 3 million people in the United
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 States to date. Airline travel and public transportation will prove impossible.
                                   ENCINITAS, CA 92024




                                                                      14 Individuals who attend a football game, transit through an airport, eat at a restaurant,

                                                                      15 or shop at a mall or store will all have potential emotional distress claims based

                                                                      16 entirely on having been allowed into a venue where someone later is found to have

                                                                      17 tested positive for COVID-19.

                                                                      18         Allowing Plaintiffs’ claims to proceed, in other words, endorses the “nearly
                                                                      19 infinite and unpredictable liability for defendants” that Gottshall and Metro-North

                                                                      20 expressly set out to prevent. Ayers, 538 U.S. at 146. Courts will be confronted with a

                                                                      21 “flood” of cases in which they “would be forced to make highly subjective

                                                                      22 determinations concerning the authenticity of claims for emotional injury, which are

                                                                      23 far less susceptible to objective medical proof than are their physical counterparts.”

                                                                      24 Gottshall, 512 U.S. at 552. Businesses will in effect become insurers for the mental

                                                                      25
                                                                           “Interim Clinical Guidance for Management of Patients with Confirmed Coronavirus Disease
                                                                           5
                                                                      26
                                                                         (COVID-19), Centers for Disease Control and Prevention (May 20, 2020),
                                                                      27 https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-management-patients.html;
                                                                         “How to Protect Yourself and Others,” Centers for Disease Control and Prevention,
                                                                      28 https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/prevention.html.

                                                                                                                     13
                                                                           DEFENDANT’S MOTION TO DISMISS                                     2:20-CV-03788-RGK-SK
                                                      Case 2:20-cv-03788-RGK-SK Document 35-1 Filed 07/10/20 Page 18 of 24 Page ID #:143



                                                                       1 well-being of everyone who passes through their doors. Such a burden would be

                                                                       2 impossible for any business, which is why the law categorically rejects such claims.

                                                                       3         Rejection of Plaintiffs’ unprecedented theory is all the more important in the
                                                                       4 maritime context. A “fundamental interest of federal maritime jurisdiction” is “the

                                                                       5 protection of maritime commerce.” The Dutra Grp. v. Batterton, 139 S. Ct. 2275,

                                                                       6 2287 (2019) (quotation marks omitted). The Supreme Court, recognizing that

                                                                       7 maritime law is increasingly legislative in nature, has urged courts to resist judicial

                                                                       8 expansions of liability and remedies that would “frustrate” this protective purpose.

                                                                       9 Id. Allowing unpredictable and potentially crushing liability for ocean carriers to

                                                                      10 potentially all of their passengers in the wake of a pandemic would so seriously
MALTZMAN & PARTNERS




                                                                      11 inhibit maritime commerce that, even if Metro-North did not squarely forbid
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 liability by its terms, principles of maritime law would independently require
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 dismissal.
                                   ENCINITAS, CA 92024




                                                                      14      C. Plaintiffs’ Claims Also Fail Because They Do Not Allege That Their
                                                                      15         Distress Has Caused a Non-Trivial Physical Injury

                                                                      16         To further guard against open-ended liability based on fear of illness, courts
                                                                      17 impose, as an independent and additional requirement, that the claimed emotional

                                                                      18 distress must cause non-trivial physical consequences. In other words, “[g]eneral

                                                                      19 maritime law requires an ‘objective manifestation’ of the emotional injury—a

                                                                      20 physical injury or effect which arises from the emotional injury.” Wyler v. Holland

                                                                      21 Am. Line-USA, Inc., 2002 WL 32098495, at *1 (W.D. Wash. Nov. 8, 2002); accord

                                                                      22 Martinez v. Bally’s Louisiana, Inc., 244 F.3d 474, 477-478 (5th Cir. 2001); Duet v.

                                                                      23 Crosby Tugs, LLC, 2008 WL 5273688, at *3 (E.D. La. Dec. 16, 2008) (“Plaintiff’s

                                                                      24 emotional distress was not provoked by a physical injury, rather, plaintiff’s physical

                                                                      25 injury was provoked by emotional distress”); Tassinari v. Key W. Water Tours, L.C.,

                                                                      26 480 F. Supp. 2d 1318, 1325 (S.D. Fla. 2007) (“[S]tand-alone claims for negligent
                                                                      27 infliction of emotional distress require a physical manifestation of emotional

                                                                      28 injury.”).

                                                                                                                   14
                                                                           DEFENDANT’S MOTION TO DISMISS                                   2:20-CV-03788-RGK-SK
                                                      Case 2:20-cv-03788-RGK-SK Document 35-1 Filed 07/10/20 Page 19 of 24 Page ID #:144



                                                                       1          Courts impose this physical-harm requirement because it “furnishes a
                                                                       2 ‘guarantee of genuineness’ to the fact-finder, thus limiting the prospects for a flood

                                                                       3 of fraudulent claims.” Williams v. Carnival Cruise Lines, Inc., 907 F. Supp. 403,

                                                                       4 407 (S.D. Fla. 1995); see also Tassinari, 480 F. Supp. 2d at 1325 (S.D. Fla. 2007)

                                                                       5 (citing “the beneficial public policy of placing an objective and easily applied

                                                                       6 restriction on frivolous claims”).

                                                                       7          Under this rule, minor physical consequences are not sufficient. See, e.g.,
                                                                       8 Williams v. Carnival Cruise Lines, Inc., 907 F. Supp. 403, 407 (S.D. Fla. 1995)

                                                                       9 (plaintiffs could not recover even though they were in the zone of danger because

                                                                      10 they “complain[ed] only of fear and/or seasickness which in most cases lasted no
MALTZMAN & PARTNERS




                                                                      11 more than a few days”); Ainsworth v. Penrod Drilling Co., 972 F.2d 546 (5th Cir.
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 1992) (barring recovery for emotional distress where the plaintiff suffered “trivial”
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 injuries, including upset stomach, headache, and pulled muscles); Ellenwood v.
                                   ENCINITAS, CA 92024




                                                                      14 Exxon Shipping, 795 F. Supp. 31, 35 (D. Me. 1992) (loss of sleep and loss of

                                                                      15 appetite insufficient).

                                                                      16          Plaintiffs’ First Amended Complaint contains no allegation of any physical
                                                                      17 manifestations of their emotional distress, let alone the serious and significant

                                                                      18 physical manifestation which is required. As explained, such allegations are a

                                                                      19 prerequisite to stating a claim for emotional distress, even when the plaintiff meets

                                                                      20 the zone of danger test (which Plaintiffs here have not).6 Plaintiffs’ allegations that

                                                                      21 they suffered from emotional distress from fear are exactly the sorts of generalized

                                                                      22 allegations of fear and anxiety that courts have held are clearly insufficient to

                                                                      23 support a claim for emotional distress. Supra; see, e.g., Williams v. Carnival Cruise

                                                                      24

                                                                      25   Three out of the thirty-one Plaintiffs herein claim they “were hospitalized” at some unspecified
                                                                           6

                                                                         time after leaving the ship while two of thirty-one Plaintiffs claim their spouses tested positive for
                                                                      26 COVID-19 at some unspecified time. (Am. Compl. ¶ 38.) Significantly, none of these Plaintiffs
                                                                         allege they experienced symptoms of the virus. Plaintiffs do not allege why they were purportedly
                                                                      27
                                                                         hospitalized. Plaintiffs also do not allege their hospitalizations were related in any way to COVID-
                                                                      28 19. Further, these scant claims are insufficient to defeat the instant Motion.

                                                                                                                           15
                                                                           DEFENDANT’S MOTION TO DISMISS                                              2:20-CV-03788-RGK-SK
                                                      Case 2:20-cv-03788-RGK-SK Document 35-1 Filed 07/10/20 Page 20 of 24 Page ID #:145



                                                                       1 Lines, Inc., 907 F. Supp. 403, 407 (S.D. Fla. 1995). Plaintiffs do not allege any non-

                                                                       2 emotional injury other than the conclusory, vague statement that they “suffered from

                                                                       3 bodily injury and/or emotional distress” (Am. Compl. ¶ 50)—a statement that does

                                                                       4 not make clear whether any Plaintiff has suffered any actual bodily injury, let alone

                                                                       5 all of them. Thus, even if Plaintiffs had adequately pled both that they contracted

                                                                       6 COVID-19 as a result of Defendant’s conduct and had pled facts sufficient to

                                                                       7 establish they were actually within the zone of danger to contract the virus, their

                                                                       8 claims would nonetheless fail for the separate reason that they have not adequately

                                                                       9 pled a physical manifestation of their emotional distress.

                                                                      10      D. Plaintiffs’ Nuisance Claim Fails
MALTZMAN & PARTNERS




                                                                      11         Plaintiffs attempt to make out a claim for private nuisance by alleging
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 interference with their purported “property.” (Am. Compl. ¶¶ 52-53); see Shell
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 Offshore Inc. v. Greenpeace, Inc., 2012 WL 1931537, at *7 (D. Alaska May 29,
                                   ENCINITAS, CA 92024




                                                                      14 2012). Plaintiffs concede that admiralty law applies. (Am. Compl. ¶ 34; supra

                                                                      15 section III.A.). That concession requires dismissal of Plaintiffs’ nuisance claim:

                                                                      16 “Federal courts in admiralty have not yet expressly recognized a private nuisance

                                                                      17 cause of action, presumably due to the requirement that there be an unreasonable

                                                                      18 interference with a land or real property interest.” Shell Offshore, 2012 WL

                                                                      19 1931537, at *7 (emphasis added).

                                                                      20         But even if a cause of action existed under maritime law, an element of any
                                                                      21 private nuisance claim is that the defendant interfered with property in which the

                                                                      22 plaintiffs had some sort of concrete proprietary or possessory interest. Restatement

                                                                      23 (Second) of Torts ¶ 821E; see, e.g., Alisu Investments, Ltd. v. TriMas Corp., No. CV

                                                                      24 16-686-MWF (PJWX), 2019 WL 856396, at *10 (C.D. Cal. Jan. 16, 2019)

                                                                      25 (California law). While Plaintiffs make a passing, conclusory allegation regarding

                                                                      26 “property which plaintiffs had a right to use and/or occupy,” they do not attempt to
                                                                      27 identify any actual property interest. (Am. Compl. ¶ 52.) Any such allegation is

                                                                      28 inherently implausible because all of the alleged events took place while Plaintiffs

                                                                                                                    16
                                                                           DEFENDANT’S MOTION TO DISMISS                                  2:20-CV-03788-RGK-SK
                                                      Case 2:20-cv-03788-RGK-SK Document 35-1 Filed 07/10/20 Page 21 of 24 Page ID #:146



                                                                       1 “were passengers aboard the Grand Princess,” a cruise ship that Plaintiffs allege was

                                                                       2 “[a]t all times hereto … owned and operated” by Defendant. (Am. Compl. ¶ 35.)

                                                                       3         Assuming arguendo that Plaintiffs had a cause of action in theory (which they
                                                                       4 do not), Plaintiffs would still be barred from recovery because of the nature of their

                                                                       5 claimed injuries. Plaintiffs admit that none of them contracted COVID-19 (Am.

                                                                       6 Compl. ¶ 38); the sole injuries that Plaintiffs allege are those arising from the

                                                                       7 purported “risk of immediate physical injury.” (Am. Compl. ¶ 50.) Plaintiff do not

                                                                       8 allege they experienced symptoms of the virus. All of their claims—including their

                                                                       9 nuisance claim—are therefore foreclosed by Metro-North’s categorical rule, which

                                                                      10 (as explained) holds that a plaintiff is not in the zone of danger “unless, and until, he
MALTZMAN & PARTNERS




                                                                      11 manifests symptoms of a disease.” 521 U.S. 424, 427 (1997); supra section III.B.
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 Metro-North’s rule governs all species of tort claims seeking recovery based on a
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 fear of contracting a disease, whether or not styled as claims of “negligent infliction
                                   ENCINITAS, CA 92024




                                                                      14 of emotional distress.” See Smith, 236 F.3d at 1171 (Metro-North and Gottshall

                                                                      15 “focused on whether emotional injuries were generally compensable under FELA,

                                                                      16 rather than upon the specific cause of action”); Goodrich, 654 F.3d at 199 (affirming

                                                                      17 dismissal of IIED claim where no allegation that plaintiff was in zone of danger).

                                                                      18 Therefore, Plaintiffs’ nuisance claim fails as a matter of law.

                                                                      19      E. Plaintiffs’ Claims for Punitive Damages are Foreclosed as a Matter of
                                                                      20         Law and Should be Dismissed or Stricken

                                                                      21         Finally, even if Plaintiffs’ claims could go forward on the merits, Plaintiffs’
                                                                      22 claims for punitive damages are foreclosed as a matter of law and should therefore

                                                                      23 be dismissed under Rule 12(b)(6) or stricken under Rule 12(f).

                                                                      24         The Supreme Court has recently clarified several important limitations on the
                                                                      25 availability of punitive damages in maritime cases, all of which make clear that

                                                                      26 punitive damages are unavailable in cases alleging only emotional distress—at least
                                                                      27 where that distress is not intentionally inflicted. In The Dutra Group v. Batterton,

                                                                      28 139 S. Ct. 2275 (2019), the Supreme Court set forth a framework for deciding when

                                                                                                                     17
                                                                           DEFENDANT’S MOTION TO DISMISS                                    2:20-CV-03788-RGK-SK
                                                      Case 2:20-cv-03788-RGK-SK Document 35-1 Filed 07/10/20 Page 22 of 24 Page ID #:147



                                                                       1 punitive damages are available under general maritime law, and then applied that

                                                                       2 framework to hold that punitive damages are unavailable in claims for

                                                                       3 unseaworthiness. First, where there is no federal statute authorizing punitive

                                                                       4 damages, courts must determine “whether punitive damages have traditionally been

                                                                       5 awarded” in the category of case at issue. Id. at 2283. If they are not, then the

                                                                       6 imposition of punitive damages is precluded. See Dunn v. Hatch, 792 F. App’x 449,

                                                                       7 451 (9th Cir. 2019) (Batterton “held that punitive damages cannot be recovered on

                                                                       8 claims in admiralty where there is no historical basis for allowing such damages”).

                                                                       9 If the imposition of punitive damages would create “bizarre disparities in the law,”

                                                                      10 that further counsels against their availability. Batterton, 139 S. Ct. at 2287. And in
MALTZMAN & PARTNERS




                                                                      11 determining whether to permit punitive damages, courts must proceed “cautiously in
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 light of Congress’s persistent pursuit of uniformity in the exercise of admiralty
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 jurisdiction.” Id. at 2278 (Miles v. Apex Marine Corp., 498 U.S. 19, 27 (1986)).
                                   ENCINITAS, CA 92024




                                                                      14         Under this framework, Plaintiffs cannot recover punitive damages. While the
                                                                      15 Ninth Circuit has occasionally upheld the imposition of punitive damages for certain

                                                                      16 claims under general maritime law, see Churchill v. F/V Fjord, 892 F.2d 763, 772

                                                                      17 (9th Cir. 1998), Defendant is aware of no binding precedent supporting the

                                                                      18 imposition of punitive damages for negligently (even grossly negligently) inflicted

                                                                      19 emotional distress. To the contrary, any “tradition” of punitive damages in maritime

                                                                      20 cases is limited to cases where the defendant’s conduct is truly “outrageous”—cases

                                                                      21 of “enormity or deplorable behavior.” Dunn, 792 F. App’x at 452. And some courts

                                                                      22 have held expressly that punitive damages are unavailable to “personal injury

                                                                      23 claimants … except in exceptional circumstances such as willful failure to furnish

                                                                      24 maintenance and cure to a seaman (who are viewed as special wards of the court

                                                                      25 requiring additional protection), intentional denial of a vessel owner to furnish a

                                                                      26 seaworthy vessel to a seaman, and in those very rare situations of intentional
                                                                      27 wrongdoing.” In re Amtrak Sunset Ltd. Train Crash in Bayou Canot, Ala. on Sept.

                                                                      28 22, 1993, 121 F.3d 1421, 1429 (11th Cir. 1997). Recent decisions from the Eleventh

                                                                                                                   18
                                                                           DEFENDANT’S MOTION TO DISMISS                                   2:20-CV-03788-RGK-SK
                                                      Case 2:20-cv-03788-RGK-SK Document 35-1 Filed 07/10/20 Page 23 of 24 Page ID #:148



                                                                       1 Circuit, home to much cruise ship litigation, confirm that punitive damages are not

                                                                       2 available in passenger personal injury cases. Eslinger v. Celebrity Cruises, Inc., 772

                                                                       3 Fed.Appx. 872, 872 (Mem)(11th Cir. 2019); See also, Simmons v Royal Caribbean

                                                                       4 Cruises, Ltd., 423 F. Supp.3d. 1350 (S.D. Fla 2019) (there is no historical

                                                                       5 justification for punitive damages in cruise passenger negligence cases). As in

                                                                       6 Batterton, the absence of case law supporting the availability of punitive damages in

                                                                       7 suits for negligently inflicted emotional distress “is practically dispositive.” Id. at

                                                                       8 2284.

                                                                       9         But even if the history of punitive damages under maritime law were more
                                                                      10 equivocal (which it is not), the imposition of punitive damages here would create the
MALTZMAN & PARTNERS




                                                                      11 same “bizarre disparit[y] in the law” that demanded foreclosure of punitive damages
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 in Batterton. The Court there noted that, if punitives were permitted for
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 unseaworthiness claims, “a mariner could make a claim for punitive damages if he
                                   ENCINITAS, CA 92024




                                                                      14 was injured onboard a ship, but,” because of the Court’s prior decision in Miles, “his

                                                                      15 estate would lose the right to seek punitive damages if he died from his injuries.”

                                                                      16 139 S. Ct. at 2287 (emphasis added). The same disjoint would occur here, as the

                                                                      17 Death on the High Seas Act (DOHSA) expressly forbids the imposition of punitive

                                                                      18 damages for deaths caused by incidents more than three miles offshore. See 46

                                                                      19 U.S.C. § 30303 (allowing damages only for “pecuniary loss”); Batterton, 139 S. Ct.

                                                                      20 at 2285 n.8.    Under Plaintiffs’ novel theory, passengers alleging exposure to a
                                                                      21 disease on the high seas can freely recover punitive damages if they never

                                                                      22 contracted the disease, and yet, if those same passengers died from the disease,

                                                                      23 DOHSA would squarely bar their claim for punitive damages. To avoid that

                                                                      24 arbitrary differential treatment, and to properly “pursue the policy expressed in

                                                                      25 congressional enactments” like DOHSA, punitive damages must be foreclosed. Id.

                                                                      26 at 2281.
                                                                      27         The policies that drive strict application of the zone of danger test in
                                                                      28 emotional distress cases, see supra section III.B, further cement that punitive

                                                                                                                   19
                                                                           DEFENDANT’S MOTION TO DISMISS                                   2:20-CV-03788-RGK-SK
                                                      Case 2:20-cv-03788-RGK-SK Document 35-1 Filed 07/10/20 Page 24 of 24 Page ID #:149



                                                                       1 damages cannot be available in cases involving emotional distress based on alleged

                                                                       2 disease exposure. To the extent that liability alone did not create the “infinite and

                                                                       3 unpredictable liability,” Ayers, 538 U.S. at 146, the “stark unpredictability of

                                                                       4 punitive awards,” Exxon Shipping Co. v. Baker, 554 U.S. 471, 499 (2008), would

                                                                       5 make that threat an unavoidable reality. The mere allegation that plaintiff might be

                                                                       6 entitled to recover punitive damages will only further the flood of litigation that the

                                                                       7 Supreme Court has so clearly warned against in fear of disease cases. The open-

                                                                       8 ended threat of punitive damages would encourage more frivolous fear of disease

                                                                       9 cases and hobble “maritime commerce”—the “fundamental interest served by

                                                                      10 federal maritime jurisdiction.” Batterton, 139 S. Ct. at 2287.7
MALTZMAN & PARTNERS




                                                                      11 IV.      CONCLUSION
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12          For the foregoing reasons, Defendant requests that the Court grant its Motion
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 and dismiss this case with prejudice.
                                   ENCINITAS, CA 92024




                                                                      14

                                                                      15
                                                                           DATED: July 10, 2020                        MALTZMAN & PARTNERS
                                                                      16

                                                                      17
                                                                                                               By:     s/ Jeffrey B. Maltzman
                                                                      18                                               Jeffrey B. Maltzman
                                                                      19                                               Edgar R. Nield
                                                                                                                       Gabrielle De Santis Nield
                                                                      20                                               Rafaela P. Castells
                                                                      21                                               Attorneys for Defendant,
                                                                                                                       Princess Cruise Lines Ltd.
                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26
                                                                           Even if punitive damages were available, the Supreme Court has held that “under maritime law,
                                                                           7

                                                                      27 the maximum ratio of punitive damages to compensatory damages is 1-1.” Exxon Valdez v. Exxon
                                                                         Mobil, 568 F.3d 1077, 1079 (9th Cir. 2009). If this Court does not dismiss or strike the request for
                                                                      28 punitive damages altogether, the Court should limit Plaintiffs’ damages accordingly.

                                                                                                                          20
                                                                           DEFENDANT’S MOTION TO DISMISS                                             2:20-CV-03788-RGK-SK
